OFFICE      OF THE   ATTORNEY     GENERAL   OF TEXAS
                                          AUSTIN




tionorablsD. W. Burkhaltnr
County      Attmney
Throakmerton        County
Box 953
‘Ehroekmorton,        Texar

Dear Sir!




                                                    IS each day in   prebafe
Eionorable D. V. Rurkhaltar,               paG6 3


            tr, be pala      for     u0h        dsp that   the shsrirr          or
            his deputy shall        raid oourt.
                             a!.LOlld            MO par aian
            should ba siloma  where thsr6 16 no suoh atten-
            dense @van though the oowt my bs fn o8oolon
            ma Is prroralng its vnrlouo duties wham the
            00wt     i8   rclq~i+d         to    pm0ri9i   many   ru00ticrtr0        tiera
            the ltta nda uer  of tho eharlff  or hi6 deputy 16
            not ndloooaery.    Zt murt be borne lo tid    that
            etstutu parmittl8gcronpmaatlai to pub110 of-
            rlolale rarstbe ~trlotly    oomtruad and It is a
            8da k .a  p o lityo r th e       not to psrmlb th e
                                     lq g k to
            pp~nt     0r ru0 02 0th~ rcpm 0r oomponoatlon,
            IXI~,OUS t&e othutes   s~olfloally and olsuly
            authorlrs tha 86m6.”
            The sh8rlff       la entitlad           to 6   $i.oc r0e r0r.th8 p08t-
lnpt or the not168 under Artiole                  3991.
           You are re8pemtfull.y advlood that it ia the opinion
or this dapartment that3hs oharlrt 09 Throokmorton County
la entgtlad to #4.00 par’day for 6a6h day ha lo eatually
ln attendanos upof~ths qotlrt, aa the ob6tuts 8~et3irleo
    this
tfifit      mm     IS to be gaid r0r sach day test                   the   0hdrr
Or hi4    deputy ohall ettlad’tha.   dietriot    or OoUtdiy 00-t.
stataq.   airrsrsntly, She shsrirr     to entitloa   to $4.00     ror
esoh &ey ha 18 aotu6llyin       attendan      u an the 6owt.         Es
would not be antltlad to suoh~oo6ipen6at Eon where he is not
in attendsma uv6n thou&~ths court majl be in oeooion an4
LB perXormlng lto vsrloao duties uher6 tha aowt IO r6-
q’ulraa to parrorm sung iuaotlona where ths attadaa~n~f
the sharlrr or hi8 daputy la not nsouooary.
would not be antltlsd to $It,OOror U&I day t&t the tied.-
ninlstratim     la pending or the aourt lo in sa6sloa,         but
would ba antltlad,only     to $4.00 for 6a6h day In aotwl
attsiidanoo upon ths oowt 88 otatsd in th6 Opini~O,
portions    oi whlah are quo-      above,
                                                       YOWP vew       trala.




                                                BY
                                                                      Ao6lstaat


                                     A p~rovsd Opinion Comczlt
                                                             t@e
                                     By B. 3. I+. Chelirioan